Citation Nr: 0315751	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).

(The issue of entitlement to service connection for dysthymia 
was the subject of an earlier decision on April 2, 2003.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served a period of active duty for training from 
October 1971 to March 1972, with subsequent service in the 
Arizona Army National Guard.  He served on active duty in the 
United States Army from August 1971 to May 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  October 1995 by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran's service connected disabilities include 
severe psychiatric impairment and moderate bilateral foot 
impairment.

2.  The veteran's non-service connected disabilities include 
alcohol dependence and multiple physical disabilities.

3.  There is an approximate balance of positive and negative 
evidence on the question of whether the veteran's service 
connected disabilities preclude substantially gainful 
employment.





CONCLUSION OF LAW

With resolution of reasonable doubt, entitlement to TDIU is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
appeal, additional evidence is not needed to substantiate his 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2002).  The 
veteran's employment history, educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2002).  
The term unemployability, as used in VA regulations governing 
total disability ratings, is synonymous with an inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.  

The veteran's service connected disabilities are: dysthymia, 
currently evaluated as 70 percent disabling; Achilles 
tendonitis of the right foot, currently evaluated as 10 
percent disabling; Achilles tendonitis of the left foot, 
currently evaluated as 10 percent disabling; and hemorrhoids, 
currently evaluated as 20 percent disabling.  His combined 
service connected disability rating is 80 percent.  The 
veteran also has multiple non-service connected disabilities, 
including alcoholism, degenerative disc disease of the 
lumbosacral spine, spastic colon, and genital herpes.

A VA podiatry evaluation in February 2000 found that the 
veteran has chronic bilateral Achilles tendonitis with muscle 
weakness of the invertors, spastic peroneal muscle group, and 
a limb length discrepancy, with the left leg 1/4 inch shorter 
than the right leg.  Achilles tendonitis of the right foot 
and left foot have been evaluated as 10 percent disabling for 
each under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which 
provides that an evaluation of 10 percent is warranted for 
moderate impairment.

In a statement received in May 2002, the veteran said that he 
had to quit working in construction due to his service 
connected foot disabilities.  However, in November 1995, on 
his application for TDIU, he stated that he was unable to 
work due to a back disorder (which is not service connected) 
and other disabilities.  At that time, he reported that he 
last worked in August 1994 as a bindery worker and that he 
had previously had positions as a retail clerk and a retail 
assistant manager trainee.  He stated that he had completed 
high school and attended college for 2 years.

At a VA psychiatric examination in January 2003, the 
diagnoses on Axis I were dysthymic disorder and alcohol 
dependence in early partial remission.  The psychiatric 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 40.  The Board notes that the GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  A GAF score of 40 denotes some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  
DSM-IV 32.  The examiner did not comment on the extent of 
impairment attributable to service connected dysthymia as 
opposed to that attributable to 
non-service connected alcohol dependence.

The Board notes that 38 C.F.R. § 4.130, Diagnostic Code 9433, 
and a general formula for rating mental disorders provide 
that a 70 percent rating for dysthymia requires occupational 
and social impairment, with deficiciencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood.

Upon consideration of the veteran's claim for TDIU, the Board 
notes that he has a severe service connected psychiatric 
disorder which could be expected to make holding a job 
difficult and that he also has moderate impairment of the 
ankles and feet due to service connected disability which 
would make it difficult to perform any job tasks in a 
standing position.  On the other hand, the evidence of record 
does not show that the veteran left the workforce solely 
because of his service connected disabilities.  He also has 
significant non-service connected disabilities which, by his 
own admission, affected his ability to continue working.  In 
a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  Upon 
consideration of the evidence of record and the veteran's 
education and occupational background, the Board finds that 
there is an approximate balance of positive and negative 
evidence on the issue of whether the veteran's service 
connected disabilities preclude him from obtaining and 
retaining substantially gainful employment.  Resolving the 
doubt on that issue in the veteran's favor, entitlement to 
TDIU is established.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).        
  

ORDER

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities is granted.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

